           Case 1:20-cr-00701-JGK Document 25 Filed 01/27/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------                   x
                                                        :
 UNITED STATES OF AMERICA,
                                                        :   ORDER
      – v. –
                                                        :   20 Cr. 701 (JGK)
 OMARI WILLIAMS,
                                                        :
                                     Defendant.
                                                        :
 ------------------------------------                   x


         For good cause shown, if the defendant refuses to be present for any proceedings in this

case, including remote proceedings, the Court hereby authorizes the U.S. Marshals Service and the

Essex County Department of Corrections to use reasonable force necessary, including, if

necessary, the use of restraints, to remove the defendant from his cell in the Essex County

Correctional Facility and to keep the defendant present at any proceedings in this case, including

remote proceedings.




Dated:          New York, New York
                January 27, 2021



                                             ______/s/ John G. Koeltl_______________
                                             THE HONORABLE JOHN G. KOELTL
                                             UNITED STATES DISTRICT JUDGE
                                             SOUTHERN DISTRICT OF NEW YORK
